Motion Denied; Order filed March 1, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00760-CV
                                  ____________

                IN THE INTEREST OF R.P.R., JR., A CHILD


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-04660J

                                    ORDER
      Appellant R.J.R. is represented by court-appointed counsel on appeal,
William Thursland. On January 9, 2018, appellant’s appointed counsel filed a brief
stating the appeal in this cause is frivolous, under the authority of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). See In re D.E.S., 135 S.W.3d 326,
329–30 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (applying Anders
procedures to a parental termination case). On January 10, 2018, counsel filed a
motion to withdraw as appellate counsel based on his Anders brief.
      The Supreme Court of Texas has concluded that the right to counsel under
Family Code section 107.013(a)(1) through the exhaustion of appeals under Family
Code section 107.016(2)(B) encompasses all proceedings in the Supreme Court of
Texas, including the filing of a petition for review. In re P.M., 520 S.W.3d 24, 27
(Tex. 2016) (per curiam). Once appointed by the trial court, counsel should be
permitted to withdraw only for good cause and on appropriate terms and
conditions. Id. Mere dissatisfaction of counsel or client with each other is not good
cause. Id. Nor is counsel’s belief that the client has no grounds to seek further
review from the court of appeals’ decision. Id. Counsel’s obligation to the client
still may be satisfied by filing an appellate brief meeting the standards set in
Anders v. California and its progeny. See Anders, 386 U.S. 738, 87 S. Ct. 1396;
In re P.M., 520 S.W.3d at 28. However, counsel’s motion to withdraw in this
court, in the absence of additional grounds for withdrawal, may be premature. In re
P.M., 520 S.W.3d at 27. If counsel for R.J.R. has concluded that there are no non-
frivolous points to urge in a petition for review in the Supreme Court of Texas,
counsel should file in that court a petition for review that satisfies the standards for
an Anders brief. See id. (stating that “[i]n this Court, appointed counsel’s
obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief”).

      A petition for review must be filed with the Supreme Court clerk within 45
days after the following: (1) the date the court of appeals rendered judgment, if no
motion for rehearing or en banc reconsideration is timely filed; or (2) the date of
the court of appeals’ last ruling on all timely filed motions for rehearing or en banc
reconsideration. Tex. R. App. P. 53.7(a). The Supreme Court of Texas may extend
the time to file a petition for review if a party files a motion complying with Texas
Rule of Appellate Procedure 10.5(b) no later than 15 days after the last day for
filing the petition. Tex. R. App. P. 53.7(f).

      Because the only grounds counsel has identified for withdrawal do not
constitute good cause, we DENY counsel’s motion to withdraw.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Wise.